DeFORD, Judge,
concurring separately:
I fully concur in the opinion of Judge Cook with the exception of that portion of the opinion referencing United States v. *906Miller, 2 M.J. 767 (27 Feb. 1976), and United States v. Bates, 2 M.J. 1274 (1976).' The reference to those cases in the principal opinion appears to be used only for the purpose of reiterating the requirement for service of the post-trial review upon the defense counsel under the Goode rule. However, the majority opinion in those cases dealt with the requirement of service of the review on the original trial defense counsel and insofar as the principal opinion in this case adheres to the rule of Miller and Bates, supra, I must adhere to my dissent in those cases. See United States v. Miller, supra.